Citation Nr: 1213424	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  98-12 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware



THE ISSUE

Entitlement to service connection for an claimed innocently acquired psychiatric disorder.



REPRESENTATION

Veteran represented by:	Thomas Reed, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from February 1967 to June 1967.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a January 1998 rating decision of the RO that denied service connection for an anxiety reaction.  

In June 1998, the appellant filed a Notice of Disagreement (NOD).  A Statement of the Case (SOC) was issued in June 1998, and the appellant filed a Substantive Appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 1998.

In July 1999, the appellant testified at a hearing before a Veterans Law Judge in Washington, D.C.; a transcript of that proceeding is of record.

In September 1999, the Board denied service connection for a psychiatric disorder.  The appellant appealed the September 1999 decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2000, the Court issued an Order that vacating the decision and remanding the matter to the Board for further proceedings.

In September 2000 and January 2002, the Board remanded the appellant's claim to the RO, for further action, to include additional development of the evidence.  After completing the requested development, the RO continued to deny the claim (as reflected in April 2001 and October 2003 supplemental SOCs (SSOCs)), respectively, and returned the matter on appeal to the Board for further consideration.

In April 2004, the Board issued another decision denying service connection for a psychiatric disorder, including PTSD.  The appellant appealed the April 2004 decision to the Court.  In November 2006, the Court issued a Memorandum Decision vacating the decision and again remanding the claim to the Board for further proceedings.

In July 2007, the Board issued a decision denying service connection for PTSD, and remanded the issue of service connection for another innocently acquired psychiatric disorder to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence.  

The appellant appealed the July 2007 decision to the Court.  In July 2008, the Court granted the Joint Motion for remand filed by the parties, vacating the Board's decision as to the denial of service connection for PTSD, and remanding the claim to the Board for further proceedings consistent with the Joint Motion.

In November 2008, the Board remanded the issue for further development.  After completing the requested development as to both claims on remand, the RO characterized the appeal as involving a single claim of service connection for an innocently acquired psychiatric disorder, to include PTSD, and continued the denial the claim (as reflected in an June 2009 SSOC), returned the matter to the Board for further consideration.

In October 2009, the Board denied service connection for a psychiatric disorder, to include PTSD.  The appellant, again, appealed the October 2009 Board decision to the Court.  In October 2010, the Court granted the Joint Motion for remand filed by the parties, vacating the decision and remanding the claim to the Board for further proceedings consistent with the joint motion.

In December 2010, the Board remanded the issue for further development.

The Board notes that, while the appellant previously was represented by the American Legion, in August 2007, the appellant granted a power-of-attorney in favor of a private attorney, with regard to the claim on appeal.  The appellant's current attorney has submitted written argument on his behalf.  The Board recognizes the change in representation.  

The Board points out that, if it is not medically possible to distinguish the effects of service-connected and nonservice-connected disabilities, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181 (1998).

The Board finds that the Veteran is entitled to service connection for psychiatric disability.  Therefore, the issue has been phrased accordingly.  Further, the Court has held that a claim for service connection for PTSD encompasses a claim for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDING OF FACT

The currently demonstrated major depression, recurrent with psychotic features and obsessive-compulsive disorder and rule out schizoaffective disorder, depressed type is shown as likely as not to be causally linked to acquired mental illness that was initially demonstrated during his period of ACDUTRA.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the appellant, his psychiatric disability manifested by major depression, recurrent with psychotic features and obsessive-compulsive disorder and rule out schizoaffective disorder, depressed type is due to disease that was incurred in his period of ACDUTRA.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent that the action taken hereinbelow is favorable to the appellant, a full discussion of VA's duties to notify and assist is not required at this time.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, i.e., psychoses, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, this presumption is rebuttable by probative evidence to the contrary.

The appellant asserts that his current psychiatric disorder had its clinical onset during his period of service.  

The appellant's service personnel records show he entered the Army National Guard in December 1965 and was called to active duty for training with a reporting date of February 22, 1967.  He was separated from active duty for training in June 1967 due to disability.  He had no prior or subsequent periods of active or inactive duty for training.

The appellant's service treatment records (STR) disclose that, although he underwent a medical evaluation when he joined the National Guard in December 1965 he was not examined when he entered on active duty for training (ACDUTRA) in February 1967.  He started complaining of knee pain on March 8, 1967 and was hospitalized from March 20 to April 10 due to bilateral transverse march fractures of the patellae.  He was seen again in the orthopedic clinic on April 17, when he reported having not slept for three nights and appeared acutely upset.  He was then referred to the Mental Hygiene Clinic for evaluation.  That evaluation resulted in an assessment of an acute anxiety reaction in a borderline schizophrenic, and he was admitted to the psychiatric ward.

While hospitalized the appellant denied having any problems as an adolescent.  He completed high school and one year of college and then worked in advertising until called to his active duty for training.  He had been married for a year and a half, but had been divorced for two years.  He joined the National Guard in order to avoid the draft, but was anxious and depressed regarding his National Guard duties since his first contact with military life.  He had a "premonition" before reporting for active duty for training that he would have difficulty adjusting to the training.  He had missed several National Guard meetings because he "couldn't take it."  

On entering basic training in February 1967, the appellant experienced the same feelings, but more intensely, described as extreme frustration that he feared would result in him hurting someone.  He had been depressed since entering basic training, and this had become more intense and painful three to four days before he was hospitalized for psychiatric treatment and indicated that he "couldn't take the Army any more."  He stated he had never before been forced to tolerate a situation he did not like.  He experienced auditorization of thought in an obsessive, repetitive pattern of having to get out of the Army, to the exclusion of all other thoughts.  The treating psychiatrist characterized this as an "obsessive monomania."  The appellant was extremely anxious and depressed and described bizarre sensations, which the psychiatrist characterized as pre-psychotic perceptual experiences.


The psychological testing conducted while the appellant was hospitalized showed a seriously disturbed, extremely distressed individual due to intense depression and anxiety.  He experienced extremely intense, aggressive, hostile, and destructive impulses that he had difficulty controlling.  He was also an extremely passive individual, which was his principle defense against his feelings of anger when under less stress.  The psychologist found that, due to the severity of the disorder, the appellant would have extreme difficulty adjusting to military life.  Additional records indicated that the psychological testing showed a severe neurotic, chronic depression with possible borderline features.

The attending psychiatrist found that medication given the appellant while hospitalized resulted in only slight improvement in his depression because his psychiatric problems were indigenous and chronic.  The appellant preferred staying on the closed ward because he did not like being around people.  When transferred to the open ward, he made an adjustment the psychiatrist described as "schizoid."

On May 17, 1967, the attending psychiatrist determined the appellant had received maximum benefit from hospitalization, and his case was referred to a Medical Evaluation Board (MEB) for disposition with a diagnosis of anxiety reaction, chronic, with acute exacerbation, severe, manifested by severe anxiety experienced as painful affect, psychophysiological reaction, acute depression, anorexia, insomnia, restlessness, auditorization of thought, obsessive thinking, suicidal ideation and a past history of schizoid adjustment.  The factors of pre-morbid personality and pre-disposition were moderate, as evidenced by a past history of schizoid adjustment.  

The psychiatrist determined that the appellant was unfit for military duty and that the disorder existed prior to entering on active duty for training.  The MEB recommended the appellant be separated due to being unfit, which was accomplished in June 1967.  The MEB also determined the psychiatric impairment was not incurred in the line of duty, existed prior to entering on active duty, and was not aggravated during active duty.

The appellant initially claimed entitlement to VA compensation benefits in December 1997, more than 30 years after he was separated from service.  In that application, the only prior treatment he reported occurred eight to nine years previously.  

The treatment records from Greater Wilmington-New Castle County Community Mental Health center dated in April 1989 showed the appellant sought treatment for depression of six weeks duration.  He denied having received any previous psychiatric treatment.  Although married, he stayed away from home four or five nights a week because his wife was very dependent.  He had a history of leaving good jobs after five to seven years of employment because he became bored, but was currently working as a self-employed automobile dealer.  His intake evaluation resulted in a clinical impression of acute onset depression, with no known precipitating event; that diagnosis was later changed to major depression, single episode.

In multiple statements to VA beginning in August 1998, the appellant denied having problems with anxiety prior to entering into his period of ACDUTRA.  He stated that his mental problems developed after entering the military and were further aggravated by being hospitalized involuntarily.  He reported experiencing anxiety and depression on a daily basis since leaving service.  He claimed to have had a mental breakdown after leaving service but did not indicate when this occurred.

The VA treatment records show that the appellant sought treatment in September 1998 for suicidal ideation.  He reported having a long history of depression, being hospitalized while in service and receiving outpatient treatment in 1990, but denied having received any psychiatric treatment since 1990.  The attending psychiatrist diagnosed major depressive disorder (MDD), recurrent, without psychotic features.

In October 1998, the appellant reported that, while he was sleeping on the psychiatric ward in 1967, another patient jumped on him and started choking him.  He stated that, after this incident occurred, he could not trust anyone.  He characterized the incident as a "traumatic event" but did not indicate the assault was sexual in nature.  Dr. MCC continued the previous diagnosis of MDD without psychotic features.  

In November 1998, the appellant denied having any mental problems prior to being hospitalized in 1967.  He gave no explanation as to why he was hospitalized in the psychiatric ward if he had no prior mental problems.  He again reported the incident when another patient jumped on him, indicating that he did not know whether the individual planned on killing him or if he had sexual intent and that he was frightened.  

In December 1998, the Veteran's psychiatric diagnoses were modified to include a generalized anxiety disorder (GAD).  He stated in January 1999 that he had "intrusive thoughts" of another man having jumped on him while he was in service, which led to his psychiatric hospitalization.  

In March 1999, Dr. JCC modified the diagnosis to MDD, recurrent and severe with mood-congruent psychotic features and GAD.  A diagnosis of obsessive-compulsive disorder (OCD) was added in February 2000, apparently by psychiatrist Dr. JD.

At a July 1999 hearing, the appellant testified that he began feeling "a little nervous" after he joined the National Guard.  He denied having had any problems while in basic training until he was hospitalized for a problem with his knees.  For some reason unknown to him, it was then decided that he needed to be hospitalized for psychiatric treatment.  He stated that, while he was hospitalized on the psychiatric ward, an individual jumped on top of him.  He stated that "[i]n retrospect, [he] guess[ed] he tried to rape me. . . ."  He also stated that his psychiatric problems started after this event occurred and were caused by it.  He indicated that his desire to leave military service began after the incident occurred, and that he was a totally different person after his active duty for training.  He denied having any employment since the late 1970s because he could not tolerate being around people.  He stated he had received psychiatric treatment from the VAMC for the previous year, and prior to that the only treatment he received was in 1989.

The appellant underwent a VA examination in February 2001 by a psychiatrist who reviewed and summarized the appellant's STR, the 1989 private treatment records, and his VA treatment records beginning in September 1998.  The examiner found the VA treatment records documented paranoid personality traits, including being unforgiving of insults, injuries, or slights; perceiving that the intentions of others were malevolent; recurrent suspiciousness; and reluctance to confide in others.  

In addition, the treatment records were noted to document his schizoid personality traits, described as the lack of enjoyment of close relationships; social withdrawal; taking pleasure in few activities; lacking close friends or confidantes; emotional coldness; detachment; and flattened affect.  The records also documented multiple symptoms of an OCD, including recurrent and persistent intrusive thoughts and images that caused marked anxiety, and repetitive behaviors that he felt driven to perform.

The appellant was noted to have reported having had over 30 jobs, but being unemployed for approximately 21 years because he could not stand being around people.  He again reported the incident in service when he awoke while hospitalized because someone was on top of him.  He then indicated that the individual was trying to rape him, but that he had the perpetrator by the throat.  He stated that he was unable to tell whether this incident was real or a dream, but he attributed all of his psychiatric problems to this event.  

On mental status examination, the examiner noted that the appellant's recollection of the events preceding his psychiatric hospitalization in service were "spare, at best" but that there was no other evidence of remote memory loss.

The VA examination resulted in Axis I diagnoses of alcohol abuse in remission, OCD, chronic recurrent MDD, depressive disorder not otherwise specified (NOS), and impulse control disorder.  The examiner also entered Axis II diagnoses of paranoid and schizoid personality disorders.  The examiner considered the in-service psychiatric diagnosis of "anxiety reaction, acute exacerbation, severe" and found that, under current psychiatric nomenclature, that disorder would be classified as a major depressive episode and noted that another major depressive episode had occurred in 1989.  

The VA examiner stated that, although the VA psychiatrist had initially entered a diagnosis of major depressive episode, the appellant no longer demonstrated the symptoms of that disorder, but that his current diagnosis was a depressive disorder NOS.  In commenting on the relationship between the currently diagnosed psychiatric disorder and the disorder treated during service, he found that a major depressive episode (in-service) was "not an uncommon co-morbidity with any of his current active psychiatric disorders."  The examination did not result in a diagnosis of PTSD.  

According to the VA treatment records, in April 2001, the appellant reported having intrusive thoughts about the in- service incident when someone attacked him while he was sleeping.  He then characterized the attack as an attempt to rape and strangle him.  He again attributed all of his psychiatric problems to that event.  The appellant's psychiatrist reviewed the documentation of the April 2001 visit prepared by the appellant's therapist and stated that he "[agreed] with history and clinical observations.  In view of that clinical information, a diagnosis of PTSD should be included."  The diagnoses of depression, OCD and PTSD were continued through February 2009, the most recent VA treatment records on file.

In August 2002, the RO asked the appellant to provide a detailed description of the incident that purportedly occurred when he was hospitalized in service.  The appellant then characterized the event as a sexual assault.  He reported being involuntarily hospitalized in the psychiatric ward while on active duty when, one night while sleeping, he awoke to find someone on top of him.  He was lying face down and was unable to move.  When he awoke he felt a lot of pain and pressure in his anus.  He started screaming, and the individual on top of him then tried to strangle him.  A ward attendant and other patients pulled the individual off of him, and, when he stood up, he felt a warm liquid running down his leg.  He stated that he now knew that he had been raped and was certain that he would have been killed if someone had not intervened.

The RO afforded the appellant an additional VA examination in September 2003, which was performed by a psychiatrist.  During the examination, the appellant stated that his life was in "two parts" in that, before service, he was a normal person and that he was different after service.  He indicated he was quite sure he had been raped by another patient on the psychiatric ward when he was hospitalized in service.  He stated his anxiety began when he was having his knees examined in service.  He also described the event in which he was purportedly raped while in the hospital.  He denied having been given any help or explanation after the event occurred and stated he was treated as if the event never happened.  

The appellant stated that, after he was separated from service, he tried to deny and forget about the event and had "self- medicated" with alcohol for many years.  He also stated he came to the conclusion in 1998 that the rape was the cause of the psychiatric problems he had following service.  

The VA examiner noted the finding by the in-service psychiatrist in 1967 that the appellant's symptoms were "clearly indigenous and part of a long-standing condition," but found nothing in the notes or report to substantiate that conclusion.  The examiner found the appellant's pre-service history of childhood and family experiences, having been married, and dating many women would be "quite contradictory" to the conclusions documented in the April 1967 medical report and added that the appellant had always denied having had a pre-existing condition and that, based on what he had seen, he would accept the appellant's statement.  

The VA examiner did not find any basis in the record for the finding the appellant's psychiatric disorder in service was "indigenous" or "long-standing."  The examiner then provided the opinion that the appellant's psychiatric disorder did not pre-exist service.  He found that the appellant entered into the National Guard and then attended boot camp when a severe psychiatric disorder occurred due to difficulty in coping with military life and had not complained of anxiety symptoms when he entered boot camp, that the initial attack of anxiety occurred when his knees were being examined and that, when hospitalized for "whatever reason," the appellant might have had anxiety of such severity to result in a psychosis, which was not related to any pre-existing condition.  

The examiner again noted that the appellant had "always claimed" to have been attacked and sexually assaulted and found no reason to disbelieve that report in that he found the statements to be credible.  The examiner provided the opinion that the appellant had a chronic psychosis as a result of decompensation while in boot camp, and diagnosed the appellant's symptoms as chronic, undifferentiated schizophrenia.  He also found a "very high probability" that the appellant had suffered a personal assault, which might have been a sexual assault, while being treated in service.

The appellant was examined in July 2007 by a VA psychologist, who reviewed the claims file, interviewed him and noted his observations in detail.  The current diagnosis was noted to be those of OCD with good insight (Axis I) and schizoid personality disorder (Axis II).  

The examiner stated that the appellant did not meet the criteria for schizophrenia as previously diagnosed because he had no hallucinations and his sense of reality was intact; however, he met the criteria for schizoid personality disorder as substantiated by his lack of interest in social relationships and his poor social skills.  

The VA examiner added that the appellant most likely had personality traits relating to his personality disorder prior to service, because such disorders did not develop overnight, but that it was at least as likely as not that the stress of the military experience had slight effect on the exacerbation of the condition.  As far as OCD was concerned, the appellant was noted to have had obsessions and compulsions during basic training, and any major type of stress could exacerbate ODC symptoms, but considering the short duration of the appellant's military experience such impact was most likely mild.  

In January 2009, the VA psychologist again examined the appellant and reviewed his claims file.  He again interviewed the appellant and noted observations in detail.  The current diagnosis was noted to be OCD with good insight and depression NOS (Axis I) and schizoid personality disorder (Axis II).  The examiner noted that the appellant level of depression did not currently meet the criteria for diagnosis of MDD.

The VA examiner noted that the appellant reported having OCD symptoms in childhood (order, symmetry and avoiding stepping on cracks) and stated that it was therefore safe to say the OCD existed prior to military service.  The examiner cited to military psychiatry reports that noted the appellant's report of feeling anxious from the first day of his military encounter.  

The VA examiner also noted that the appellant insisted he had PTSD due to sexual assault in the military and described the assault in considerable detail, but found the appellant's account to be internally inconsistent and therefore of questionable reliability.  

The VA examiner concluded that, given the appellant's mental disorder prior to service, he probably did not have the necessary skills to deal with the stress of the military, as supported by documentation that he had difficulties adjusting to the military from the beginning.  The examiner added that it was at least as likely as not the appellant's symptoms of anxiety were mildly aggravated by the stress of military life and, in an addendum issued in March 2009, quantified the degree of aggravation as 2 on a 10-point scale.

In November 2008 the appellant was examined by a psychiatrist in private practice who reviewed the service treatment and personnel records, the VA treatment records, the transcript of the hearing in July 1989, and the VA medical reports.  The psychiatrist also noted the appellant's documented history in detail, as well as current clinical observations.

The private psychiatrist stated that a retrospective review was necessary to strive for objectivity, impartiality and the correct diagnosis and that/ often in the medical-legal arena, such retrospective examination was used to ascertain a person's mental state at a previous time.  In defense of those who examined the appellant many years before, it was noted that the understanding about the presentation of mental illness evolved.  

The appellant was noted to have had no documented preexisting psychopathology prior to active service, and his statements regarding feeling "anxious" at National Guard meetings should have been viewed as normal anxiety with a novel situation rather than a diagnosis of a formal anxiety disorder.  It also was noted to have been inappropriate to confuse a lay person's use of terms such as "anxiety" and "depression" with formal clinical diagnosis.

The private psychiatrist stated that the fact that, in April 1967, when the appellant was on active duty and being evaluated at the orthopedic clinic, that his serious mental illness came to light when an orthopedist without formal psychiatric training easily recognized that the appellant was mentally disturbed spoke to the seriousness and obviousness of the pathology at that time.  While previous evaluations and rulings portrayed this incident as a simple anxiety reaction, the private psychiatrist found that the appellant was psychotic as demonstrated by his symptoms and by the medications provided at the time, which were psychoactive medications at full therapeutic dosages used to treat disorders such as major depression with psychosis, schizophrenia or other psychotic disorders and that to characterize such medications as "off label" for anxiety was inconsistent with medical/scientific literature.  

Also, the private psychiatrist added that, to translate the diagnostic nomenclature from the 1960's to the modern DSM-IV language, what was termed an "obsessive monomania with schizoid features" then would most likely be coded today as "major depression with psychosis" or "schizoaffective disorder."  The private psychiatrist noted that, importantly, the schizoid/avoidant features noted at that time should be appreciated, as they reflected the early signs of what has since become a full-blown schizoaffective disorder and required the benefit of time and other history to have this degree of diagnostic certainty.

The private psychiatrist further stated that, during his Army hospital treatment, the appellant's psychological testing showed a seriously disturbed, extremely distressed individual with extremely intense, aggressive, hostile and destructive impulses that he had a hard time controlling.  The appellant would have extreme difficulty adjusting to military life in that the testing showed a severe neurotic, chronic depression with possible schizoid features.  The testing was also noted to have described the appellant as "schizoid," an objective standard that clearly keyed in on the disturbed thought processes he was experiencing at the time and continued to experience since.  There was noted to be clear evidence that schizoid features were not infrequently a precursor to the more formal full-blown schizophrenic or schizoaffective constellation.

The private psychiatrist opined that it was clear based on these findings that the appellant suffered his first psychotic break in service when he was emergently hospitalized requiring aggressive treatment for a "schizoaffective-picture" depression, anxiety and psychosis.  The documented presence of auditory hallucinations or thought broadcasting was a clear, objective determinative symptom of psychosis occurring for the first time in service and alone substantiated his claim he incurred a psychosis in service.  The MEB's willingness to create a category between psychotic and not psychotic (a degree of psychosis) was noted to have been unscientific because one either was or was not psychotic and could not be "a little bit" psychotic.  Even if one were to entertain the unsupported idea that the appellant had preexisting anxiety, this would not be related to his admission for depression and psychosis as demonstrated by the records, the psychological testing and the pharmacotherapy necessary to get the appellant "stabilized."

The private psychiatrist then concluded that the appellant had been diagnosed repeatedly with schizophrenia while in service, a diagnosis that was maintained for many years by numerous psychiatrists within the VA system.  It was clear that the appellant had manifest the signs and symptoms of this mental illness and that such diagnosis was the cause of his separation from the military.  

The private psychiatrist added that all these opinions were expressed to a reasonable degree of psychiatric and medical certainty and noted that the current diagnosis was schizoaffective disorder.  

In April 2009, the private psychiatrist submitted a letter specifically commenting on the recent VA opinion.  He professed that he was "shocked," as a physician and psychiatrist, at the reported conclusions and her purported failure to grasp the seriousness of the appellant's active psychotic mental illness.

First, the private psychiatrist noted the it was incorrect to state that the appellant had a pre-military history of mental illness in that he had never seen any indication of such and was contradicted by the appellant's statements.  While the appellant admitted to feeling anxious in National Guard meetings, he never saw a therapist prior to active service.  This was noted to be a "serious factual error" that acted to paint the appellant with a preexisting condition he never had and became the basis for the other conclusion, which was characterized as a "house of cards."  

The private psychiatrist also noted that the treatment provided during service was appropriate for a psychotic disorder, which was a new medical diagnosis at the time, and asserted that the Army would not have inducted a person who was psychotic or had a history of psychosis.

The private psychiatrist also criticized the current diagnosis of OCD rather than schizophrenia and added that the appellant in fact had schizophrenia or a schizoaffective disorder, rather than the milder "schizoaffective personality disorder" identified on Axis II.  This was noted to show that the appellant's current impairment was underestimated in that he was being treated by VA psychiatrists for a serious psychotic mental illness.

In summary, the private psychiatrist stood by the opinion rendered in his previous report and stated that the opinion had downplayed the seriousness of the appellant's disorder.  The appellant was originally diagnosed during ACDUTRA with "borderline schizophrenia" in response to the early onset of symptoms that, as time went on, blossomed into full-blown schizoaffective disorder, from which the appellant continued to suffer and for which he was still treated by VA.

In December 2011, another medical opinion was provided by a VA psychiatrist in response to a request from the Board.  The VA psychiatrist reviewed the claims file and referred to the record in detail.  He noted that the records documented that the appellant underwent a pre-enlistment physical examination dated on November 10, 1965, and that, under "psychiatric (specify any personality deviation)," the evaluation stated "Normal."  The evaluation noted a history of mumps and shortness of breath.  It specified "No" in response to questions regarding  to the appellant having "frequent trouble sleeping" or "frequent or terrifying nightmares" or "depression or excessive worry" or "nervous trouble of any sort."  

The November 10, 1965 examination noted that the appellant did not have difficulty with school studies or teachers, had never been a mental hospital or sanatorium, had never been treated for illnesses other than minor cold, and did not have any illnesses other than those previously noted in the evaluation.  The appellant then enlisted in the United States Army National Guard on December 1, 1965.  

The appellant was noted to have been ordered to active duty on January 16, 1967.  The service treatment records described the Veteran as a "depressed looking white male".  Another treatment record noted that the appellant was "acutely upset, [had] not slept for three nights, and he [was] referred to the mental hygiene clinic.  He was evaluated and admitted April 17, 1967 to the inpatient psychiatric ward at William Beaumont General Hospital in El Paso."  The admission summary noted "this [was] his first psychiatric hospitalization."  The admission noted described the onset of "intense and painful" depressive symptoms "approximately 3-4 days ago."  

The symptoms included those of auditory hallucinations (i.e., voices of men talking to him and popping noises in his ear; the sensation that all the nerves in his body were humming; a feeling as if the nerves in his face were moving in a circle); a physical sensation beneath his skin; hyperventilation; increased anxiety; suicidal thoughts; crying spells; loss of appetite; and insomnia.  His mood was described as severely depressed, and his affect was described as constricted.

The admission record related that the appellant "denied any difficulties during childhood or adolescence.  He felt that his father did a good job in rearing him and was an effective substitute for a mother.  He graduated from high school and attended one year of the University. . . ."  The hospital records described him as withdrawn, frightened, extremely anxious and depressed.  The record noted that "he was afraid of mixing with the other patients".  There was a notation in the record that "there was some slight improvement in the depression, but since so much of the patient's problems was indigenous and chronic, the medication was not totally successful."  "It [was] felt that he ha[d] received maximum hospital benefits."  

The hospital record described the "degree of psychiatric impairment; marked medically unfit for further military."  Another record noted "neurotic depression has chronic depression pattern."

A May 1967 Medical Board proceedings found the appellant medically unfit for further military duty.  He received an honorable discharge from the military with a separation date of June 7, 1967.  The separation records were noted to describe the appellant's impairment as an "anxiety reaction" with a "past history of schizoid adjustment."  "External precipitating stress" was listed as "minimal, routine military duty".  "Premorbid personality and predisposition" was noted as "moderate, as evidenced by past history of schizoid adjustment."

The specialist further noted that the military records documented the initial onset, dated in his contemporaneous military medical record as of April 1967, during his military service of symptoms of inability to sleep, psychotic symptoms including auditory hallucinations, crying spells, insomnia, anhedonia, low energy, irritable mood, and paranoia.

The reviewing psychiatrist concluded that the service records "clearly" documented the initiation of a severe, easily recognizable, diagnosable Axis I disorder on April 17, 1967.  His rationale was, in part, premised on the fact that the appellant had been psychotic and unable to sleep between March 20, 1967 and April 10, 1967 and that his symptoms became more severe one week later on April 10, 1967 in that they were discernible even to the outpatient orthopedic clinic care provider (who referred him  to mental health).  

Following separation from the military, chronic and recurrent symptoms of depressed mood, anxiety, irritable mood, crying spells, suicidal ideation, insomnia, poor concentration and memory, anhedonia, low energy, and paranoia had impaired the appellant's function to the point he was no longer able to perform adequately in his previous occupation.

The reviewing psychiatrist diagnosed the appellant with major depression, recurrent with psychotic features and obsessive-compulsive disorder and rule out schizoaffective disorder, depressed type and found that the appellant did not meet the criteria for PTSD as there was no clear evidence that he had been exposed to a traumatic event of the magnitude required to produce PTSD.  

The reviewing psychiatrist concluded that there was a clear and causal link between the onset of this disorder in April 1967 and the appellant's functional disability.  He further stated that the records did not show a persistent, lifelong pattern of behavior, which met the criteria for personality disorder.

With regard to the presence of a psychiatric illness prior to January 16, 1967, the reviewing psychiatrist noted that his pre-enlistment physical examination dated November 10, 1965 noted that he did not have a pre-existing psychiatric condition and that there was a reasonable degree of medical certainty that the appellant did not have a pre-existing psychiatric condition prior to November 1965.

The reviewing psychiatrist concluded that the onset of the appellant's major depressive disorder in April 1967 was more than likely directly attributable to the stress of his bilateral tibial fractures.  The appellant's depressive disorder was most likely not "innocently acquired", but was rather a direct result of the combination of stress of military training and the pain of the bilateral tibial fractures.  

With regards to the alleged sexual assault, the reviewing psychiatrist concluded that whether or not any sexual assault occurred was completely irrelevant for the purposes of service connection because there was more than ample evidence supporting the onset of a chronic, recurrent psychiatric illness during his military service.  The reviewing psychiatrist pointed out that there were significant medical errors with the prior statements that he described in detail in his opinion.  

He concluded that:  "it [was] only possible to conclude, to a reasonable degree of medical certainty, that the psychiatric disorder responsible for the appellant's disability had its clinical onset in April 1967."  In the examiner's opinion, the facts of this medical record led to no other conclusion than it was most likely that the psychiatric disorder was a direct consequence of the combined stress of his painful orthopedic injury and stress of military training.

The Board notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.

The Board finds the reviewing psychiatrist's opinion to be of probative value as it is based on a factually accurate history and supported by sound reasoning in rendering the positive nexus and describing the nature and extent of the appellant's psychiatric impairment over time.  

Further, the Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In ascertaining the competency and probative value of lay evidence, recent decisions of the Court have underscored the importance of determining whether a layperson is competent to identify the medical condition in question.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

Here, the Veteran is competent to attest to the symptomatology of difficulty sleeping, anxiety, and depression, and when the symptoms manifested.  In sum, the Board finds the Veteran's statements regarding the onset of his symptomatology plausible, credible, and of probative value.

Overall, on this record, the Board finds the evidence to be in relative equipoise in showing that the appellant's current psychiatric disability manifested by major depression, recurrent with psychotic features and obsessive-compulsive disorder and rule out schizoaffective disorder, depressed type as likely as not is due to acquired psychopathology that had its clinical onset during his period of ACDUTRA.  

Accordingly, in resolving all reasonable doubt in favor of the appellant, service connection is warranted.


ORDER

Service connection for major depression, recurrent with psychotic features and obsessive-compulsive disorder and rule out schizoaffective disorder, depressed type is granted.




____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


